

RESTRICTED STOCK UNIT AGREEMENT
This Restricted Stock Unit Agreement (this “Agreement”), entered into as of
__________________ (the “Grant Date”), sets forth the terms and conditions of an
award (this “Award”) of restricted stock units (“Units”) granted by Aspen Group,
Inc., a Delaware corporation (the “Company”), to _____________ (the
“Recipient”).
1. Definition and Incorporation of Certain Terms. This Award is made pursuant to
the Company’s _____ Equity Incentive Plan (the “Plan”) and the equity award
granted hereunder shall be made from the pool of equity awards authorized under
the Plan. The terms of the Plan are otherwise incorporated in this Agreement.
Capitalized terms used in this Agreement that are not defined in this Agreement
have the meanings as used or defined in the Plan. The Recipient hereby
acknowledges receipt of the Plan.
2. Award. Effective as of the date of this Agreement, the Recipient was granted
__________ Units.
3. Vesting/Forfeiture.


(a)  The Units shall vest in equal annual installments over a three year period
(with fractional numbers initially rounded up and then rounding down) subject to
continued service with the Company as of each applicable vesting date.
         
         Vested Units shall be paid out in the form of shares of the Company’s
Common Stock with delivery of the Common Stock 10 days upon vesting. The Units
shall fully vest upon a Change of Control as defined in the Plan, with delivery
of the shares of Common Stock to be issued immediately prior to the occurrence
of such Change of Control.


(b) Notwithstanding any other provision of this Agreement, upon resolution of
the Board, all Units and shares of Common Stock issued under this Agreement,
whether vested or unvested, will be immediately forfeited if any of the events
specified in Section 24 of the Plan occur.


        4. Profits on the Sale of Certain Shares; Cancellation. If any of the
events specified in Section 24 of the Plan occur within 12 months following the
date the Recipient last performed services as a director or officer of the
Company (the “Termination Date”) (or such longer period required by any written
employment agreement), the vested units will be delivered in the form of shares
of the Company’s Common Stock 10 days from the Termination Date. Further, in
such event, the Company may at its option cancel the Units and/or the Common
Stock underlying the Units. The Company’s rights under this Section 4 do not
lapse one year from the Termination Date but are a contract right subject to any
appropriate statutory limitation period.
        5. Rights. The Recipient will receive no benefit or adjustment to the
Units with respect to any cash or stock dividend, or other distributions except
as provided for in the Plan.



--------------------------------------------------------------------------------



Further, the Recipient will have no voting rights with respect to the Units
until the shares of Common Stock are issued.


        6. Restriction on Transfer. The Recipient shall not sell, transfer,
pledge, hypothecate or otherwise dispose of any Units prior to the applicable
vesting date.


        7. Reservation of Right to Terminate Relationship. Nothing contained in
this Agreement shall restrict the right of the Company to terminate the
relationship of the Recipient at any time, with or without cause.
        
        8. Tax Withholding. The Recipient acknowledges and agrees that the
Company may require the Recipient to pay, or may withhold from sums owed by the
Company to the Recipient, any amount necessary to comply with the minimum
applicable withholding requirements that the Company deems necessary to comply
with any federal, state or local withholding requirements for income and
employment tax purposes.


        9. No Obligation to Minimize Taxes. The Company has no duty or
obligation to minimize the tax consequences of this Award to the Recipient and
will not be liable to the Recipient for any adverse tax consequences arising in
connection with this Award.  The Recipient has been advised to consult with his
own personal tax, financial and/or legal advisors regarding the tax consequences
of this Award.


        10. 409A Compliance. The provisions of this Agreement and the issuance
of the shares of Common Stock in respect of the Units is intended to comply with
the short-term deferral exception as specified in Treas. Reg. § 1.409A-l(b)(4).


        11. Notices and Addresses. All notices, offers, acceptance and any other
acts under this Agreement (except payment) shall be in writing, and shall be
sufficiently given if delivered to the addressees in person, by FedEx or similar
receipted delivery, as follows:


        The Recipient:    To the Recipient at the address on the signature page
       of  this Agreement
         
        The Company:    Aspen Group, Inc.
             276 Fifth Avenue, Suite 505
New York, New York, 10001
Attention: Chief Executive Officer
             Email: __________________


        with a copy to:    Michael D. Harris, Esq.
             Nason, Yeager, Gerson, Harris & Fumero, P.A.
2

--------------------------------------------------------------------------------



             3001 PGA Boulevard, Suite 305
             Palm Beach Gardens, Florida 33410
             Email: ___________________


or to such other address as either of them, by notice to the other may designate
from time to time.


        12. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. The execution of this
Agreement may be by actual or facsimile signature.


        13. Attorney’s Fees. In the event that there is any controversy or claim
arising out of or relating to this Agreement, or to the interpretation, breach
or enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to a
reasonable attorney’s fee, costs and expenses.


14. Severability. If any term or condition of this Agreement shall be invalid or
unenforceable to any extent or in any application, then the remainder of this
Agreement, and such term or condition except to such extent or in such
application, shall not be affected hereby and each and every term and condition
of this Agreement shall be valid and enforced to the fullest extent and in the
broadest application permitted by law.


15. Entire Agreement. This Agreement represents the entire agreement and
understanding between the parties and supersedes all prior negotiations,
understandings, representations (if any), and agreements made by and between the
parties. Each party specifically acknowledges, represents and warrants that they
have not been induced to sign this Agreement.


        16. Governing Law; Exclusive Jurisdiction. This Agreement and any
dispute, disagreement, or issue of construction or interpretation arising
hereunder whether relating to its execution, its validity, the obligations
provided therein or performance shall be governed or interpreted according to
the internal laws of the State of Delaware without regard to choice of law
considerations. Any action arising out of or related to this Agreement shall
only be brought in the state or federal courts located in New York County, New
York. The parties agree not to raise any objection to the venue including
whether it is an inconvenient forum in the federal courts.
        17. Headings. The headings in this Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.
[Signature Page to Follow]
 IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the date aforesaid.
3

--------------------------------------------------------------------------------





         Aspen Group, Inc.






             By:     
              Michael Mathews
Chief Executive Officer


             
RECIPIENT




             __________________
             
Address:
             ______________________
             ______________________
















4